DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/26/22.
Claims 1-32 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/16/22, 10/14/21, 2/23/21 and 10/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 10/26/22 with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 10/26/22 with respect to claims 1-32 has been considered but are not persuasive.

	Applicant argued in page 16-17 that prior art does not teach	wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an emission of a laser mapping pattern ... "and "wherein at least a portion of the plurality of exposure frames comprises a laser mapping exposure frame that is generated in response to the emission of the laser mapping pattern."

Examiner disagree on this because Blanquart_319 [0089] these additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed. The reconstructed frame can still have a regular pattern from frame to frame as it is constituted of many pulsed frames. Multiple lasers create different patterns as can be seen in [0090] FIG. 8. Blanquart_319 [0043] As used herein, color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. the emitter may be adjusted to provide an adjusted partition (e.g., higher or lower intensity and duration). Blanquart_319 [0090] As can be seen in FIG. 8 The emitter may also be designed to emit at one specific frequency or may be changed to emit multiple frequencies of a specific partition to broaden the spectrum of light being emitted, if desired for a particular application. [0153] In an embodiment, white light or multi-spectrum light may be emitted as a pulse, if desired, in order to provide data for use within the system (illustrated best in FIGS. 28A-28C). White light emissions in combination with partitions of the electromagnetic spectrum may be useful for emphasizing and de-emphasizing certain aspects within a scene. Such an embodiment might use a pulsing pattern of: [0154] Green pulse; [0155] Red pulse; [0156] Blue pulse; [0157] Green pulse; [0158] Red pulse; [0159] Blue pulse; [0160] White light (multi-spectrum) pulse; [0161] (Repeat). Blanquart_319 teach multiple lasers create different patterns as can be seen in [0089-0090] FIG. 8. Blanquart_319 [0113] FIGS. 22 and 23 except for the light provided by the light source, and where the light source is close to the light emitter, exposure has an exponential relationship to distance. For example, objects near the light source and optical opening of the imaging device tend to be over exposed, while objects farther away tend to be extremely under exposed because there is very little (in any) ambient light present. [0114] As can be seen in FIG. 23, the cycles of a system having emissions of electromagnetic energy in a plurality of partitions may be serially cycled according to the partitions of electromagnetic spectrum at 2300. For example, in an embodiment where the emitter emits lasers in a distinct red partition, a distinct blue partition, and a distinct green partition, the two cycle data sets that are going to be combined may be in the form of: Blanquart_319 [0115] red at intensity one at 2302, [0116] red at intensity two at 2304, [0117] blue at intensity one at 2302, [0118] blue at intensity two at 2304, [0119] green at intensity one at 2302, [0120] green at intensity two at 2304.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, 24-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), further in view of Weigel (U.S. Pub. No. 20210356757 A1).

Regarding to claim 1:

1. Blanquart_319 teach a system comprising: an emitter (Blanquart_319 Fig. 1 100) for emitting pulses of electromagnetic radiation; (Blanquart_319 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array (Blanquart_319 [0021] FIGS. 29A and 29B
illustrate an implementation having a plurality of pixel arrays for producing a three
dimensional image) for sensing reflected electromagnetic radiation; (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)
a controller in electronic communication with the image sensor and the emitter (Blanquart_319 Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device) configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter; and (Blanquart_319 Fig. 1 through Fig. 7. [0044] an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an emission of a laser mapping pattern (Blanquart_319 [0089] these additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed. The reconstructed frame can still have a regular pattern from frame to frame as it is constituted of many pulsed frames. Multiple lasers create different patterns as can be seen in [0090] FIG. 8) and further comprises one or more of: a hyperspectral emission for eliciting a spectral response; (Blanquart_319 [0043] As used herein, color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. the emitter may be adjusted to provide an adjusted partition (e.g., higher or lower intensity and duration). Blanquart_319 [0090] As can be seen in FIG. 8 The emitter may also be designed to emit at one specific frequency or may be changed to emit multiple frequencies of a specific partition to broaden the spectrum of light being emitted, if desired for a particular application. [0153] In an embodiment, white light or multi-spectrum light may be emitted as a pulse, if desired, in order to provide data for use within the system (illustrated best in FIGS. 28A-28C). White light emissions in combination with partitions of the electromagnetic spectrum may be useful for emphasizing and de-emphasizing certain aspects within a scene. Such an embodiment might use a pulsing pattern of: [0154] Green pulse; [0155] Red pulse; [0156] Blue pulse; [0157] Green pulse; [0158] Red pulse; [0159] Blue pulse; [0160] White light (multi-spectrum) pulse; [0161] (Repeat))
a fluorescence excitation emission that causes a reagent to fluoresce; (Part of OR condition and rejection is not required, but (Blanquart_319 [0086] In an embodiment, an electromagnetic partition may be emitted that is sensitive to dyes or materials that are used to highlight aspects of a scene. In the embodiment it may be sufficient to highlight the location of the dyes or materials without need for high resolution. In such an embodiment, the dye sensitive electromagnetic partition may be cycled much less frequently than the other partitions in the system in order to include the emphasized data)
wherein at least a portion of the plurality of exposure frames comprises a laser mapping exposure frame (Blanquart_319 teach multiple lasers create different patterns as can be seen in [0089-0090] FIG. 8) that is generated in response to the emission of the laser mapping pattern. (Blanquart_319 [0113] FIGS. 22 and 23 except for the light provided by the light source, and where the light source is close to the light emitter, exposure has an exponential relationship to distance. For example, objects near the light source and optical opening of the imaging device tend to be over exposed, while objects farther away tend to be extremely under exposed because there is very little (in any) ambient light present. [0114] As can be seen in FIG. 23, the cycles of a system having emissions of electromagnetic energy in a plurality of partitions may be serially cycled according to the partitions of electromagnetic spectrum at 2300. For example, in an embodiment where the emitter emits lasers in a distinct red partition, a distinct blue partition, and a distinct green partition, the two cycle data sets that are going to be combined may be in the form of: Blanquart_319 [0115] red at intensity one at 2302, [0116] red at intensity two at 2304, [0117] blue at intensity one at 2302, [0118] blue at intensity two at 2304, [0119] green at intensity one at 2302, [0120] green at intensity two at 2304)

Blanquart_319 do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data.

However Blanquart_783 teach a plurality of bidirectional pads in communication with the image sensor, (Blanquart_783 FIG. 4 [0044] no active components other than the sensor, and a cable that solely incorporates the communication protocol between the sensor and the remainder of the camera system. When combined with bi-directional sensor data pads 405) wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783 in video/camera technology. One would be motivated to do so, to incorporate a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data. This functionality will make the system cost effective.

Alternatively Weigel teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an emission of a laser mapping pattern (Weigel [0039] the specimen 1 is, on the one hand, illuminated by coherent activating light of the activation laser 3, wherein to the activating light, being the first basic illuminating pattern, a first activation pattern is imparted, which is projected onto the specimen, so that the specimen is illuminated in a structured mode by activating light) and further comprises one or more of: a hyperspectral emission for eliciting a spectral response; (Part of OR condition and rejection is not required)
a fluorescence excitation emission that causes a reagent to fluoresce; (Weigel  [0041] because of illumination with the activation pattern, which is generated by the activating light of the activation laser 3, the fluorophores in the specimen 1 are, with spatial and statistical variation, put into a state capable of fluorescein. On account of the excitation pattern that is formed simultaneously by the laser light of the excitation laser 4, the fluorescent fluorophores capable of fluorescein are also excited to emit fluorescence, also with spatial and statistical variation) 
wherein at least a portion of the plurality of exposure frames (Weigel [0004] the individual exposures can be assembled to obtain high-resolution imagery. One disadvantage is that scanning the point-shaped illumination raster is time-consuming; another drawback is that the high laser power used to achieve the best possible resolution puts a strain on the specimen. Weigel [0005] with exposure times too short, only such images are generated that contain identical structure information. One such localization microscopy method is known as the STORM (stochastic optical reconstruction microscopy) method; it is described, e.g., in a report by M. Rust et al., “Sub-diffraction-limit imaging by stochastic optical reconstruction microscopy (STORM)”, Nature Methods 3 (2006), p. 793 ff. To increase the probability of transfer of the fluorophores or light sources used into a state in which they do not emit light, such methods often use additional chemicals such as, e.g., (3-mercaptoethanolamine. In most cases, however, these chemicals are toxic to live specimens, which almost forecloses the recording of live processes over some length of time. Furthermore, localization microscopy is performed with high laser intensities of several kW/cm.sup.2 on the specimen surface, which can be harmful to live tissue and cause premature bleaching of the fluorophores) comprises a laser mapping exposure frame that is generated in response to the emission of the laser mapping pattern. (Weigel [0043] the functional principle of pattern generation is explained in yet greater detail with the help of FIG. 3. On account of the structure of the activation pattern of the laser 3 (shown in FIG. 3 by horizontal hatching), a speckle pattern, only sporadic fluorescence molecules are put into a state capable of fluorescein in the specimen. The excitation pattern generated by the light of the excitation laser 4 (shown in FIG. 3 by vertical hatching), a second illuminating speckle pattern, has a different structure that is also varying in a different spatially statistical way, for which reason only part of the fluorescent molecules capable of fluorescein can actually be excited to emit fluorescence. The spatial region in the specimen 1, from which, after projection onto the flat-panel area detector 16 by the microscope objective 12, fluorescence light can be detected, results from the overlap region (shown in FIG. 3 by horizontal and vertical hatching); in the example shown in FIG. 3 there is only one single fluorophore, which is marked by a white circle. It is only in that overlap region that the fluorophores are actually activated and simultaneously excited to emit fluorescence. The fluorescence region, i.e., the overlap region, is smaller, as a rule, than the size of the speckle patterns used for illumination. This leads to a smaller effective illumination structure in the specimen 1 than would be possible with a conventional diffraction-limited structured illumination [exposure frames])

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783 and Weigel in video/camera technology. One would be motivated to do so, to incorporate a fluorescence excitation emission that causes a reagent to fluoresce. This functionality will improve efficiency.

Regarding to claim 2:

2. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. 

However Blanquart_783 teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 3:

3. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the plurality of bidirectional pads are in: the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor.

However Blanquart_783 teach wherein the plurality of bidirectional pads are in:
the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor. (Blanquart_783 FIG. 4 [0042] when the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 4:

4. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state.

However Blanquart_783 teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 5:

5. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] to facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs. The camera system needs to know what state the sensor pads are in at all times. During the rolling-readout and service-line phases, the camera system may not issue slow-control commands)

Regarding to claim 6:

6. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 7:

7. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the input state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 8:

8. Blanquart_319 teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, (Blanquart_319 Fig. 7A red, blue and green exposure frame) wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter. (Blanquart_319 Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart_319 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 9:

9. Blanquart_319 teach the system of claim 8, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart_319 [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. Optical black rows 218 and 220 may be used as input for correction algorithms. As shown in FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array. FIG. 2B illustrates a process of controlling the amount of electromagnetic radiation, e.g., light, that is exposed to a pixel, thereby integrated or accumulated by the pixel)

Regarding to claim 12:

12. Blanquart_319 teach the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_319 Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 24:

24. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart_319 [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 25:

25. Blanquart_319 teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Regarding to claim 26:

26. Blanquart_319 teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image)

Regarding to claim 27:

27. Blanquart_319 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart_319 [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full
spectrum light reception) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart_319 Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 31:

31. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.

However Weigel teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. (Weigel [0043] Below, the functional principle of pattern generation is explained in yet greater detail with the help of FIG. 3. On account of the structure of the activation pattern of the laser 3 (shown in FIG. 3 by horizontal hatching), a speckle pattern, only sporadic fluorescence molecules are put into a state capable of fluorescein in the specimen. The excitation pattern generated by the light of the excitation laser 4 (shown in FIG. 3 by vertical hatching), a second illuminating speckle pattern, has a different structure that is also varying in a different spatially statistical way, for which reason only part of the fluorescent molecules capable of fluorescein can actually be excited to emit fluorescence. The spatial region in the specimen 1, from which, after projection onto the flat-panel area detector 16 by the microscope objective 12 [tool specific pattern], fluorescence light can be detected, results from the overlap region (shown in FIG. 3 by horizontal and vertical hatching); in the example shown in FIG. 3 there is only one single fluorophore, which is marked by a white circle. It is only in that overlap region that the fluorophores are actually activated and simultaneously excited to emit fluorescence. The fluorescence region, i.e., the overlap region, is smaller, as a rule, than the size of the speckle patterns used for illumination. This leads to a smaller effective illumination structure in the specimen 1 than would be possible with a conventional diffraction-limited structured illumination)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), further in view of Weigel (U.S. Pub. No. 20210356757 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 11:

11. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same
measurement was carried out a plurality of times, and it was found that the intensity of
the subpulse 301 varies from one wavelength to another or changes each time the
measurement is carried out)

The motivation for combining Blanquart_319, Blanquart_783 and Weigel as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783, Weigel and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will make the system efficient.

Claims 14-16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), further in view of Weigel (U.S. Pub. No. 20210356757 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 14:

14. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.

However DaCosta teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, (DaCosta Fig. 15 [0071] The excitation light source may provide a single wavelength of excitation light, chosen to excite tissue autofluorescence emissions, autofluorescence of other biological components such as fluids, and fluorescence emissions of induced porphyrins in tumor/cancer cells contained in a surgical margin of the excised tumor/tissue and/or in a surgical margin of a surgical bed from which tumor/tissue cells have been excised. [0079] The handheld white light and fluorescence-based imaging device also includes an imaging lens and an image sensor. The imaging lens or lens assembly may be configured to focus the filtered autofluorescence emissions and fluorescence emissions on the image sensor) and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)

The motivation for combining Blanquart_319, Blanquart_783 and Weigel as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783, Weigel and DaCosta in video/camera technology. One would be motivated to do so, to incorporate fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. This functionality will improve visibility of critical tissue.

Regarding to claim 15:

15. Blanquart_319 teach the system of claim 14, Blanquart_319 do not explicitly teach wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However DaCosta teach wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (DaCosta [0078] the body of the device may also contain a spectral filter configured to prevent passage of reflected excitation light and permit passage of emissions having wavelengths corresponding to autofluorescence emissions of tissue cells and fluorescence emissions of the induced porphyrins in tissue cells. the mCherry filter may further comprises a band configured to permit passage of emissions responsive to excitation by infrared excitation light, for example, emissions having a wavelength of about 790 nm and above. See FIG. 4A. Alternatively, instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions. See FIG. 4B. Additionally or alternatively, a filter wheel may be used. As will be understood by those of skill in the art, the filter can be further customized to permit detection of other tissue components of interest, such as fluids)

Regarding to claim 16:

16. Blanquart_319 teach the system of claim 15, Blanquart_319 do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system, generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

However DaCosta teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system, (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)
generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

Regarding to claim 28:

28. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.

However DaCosta teach wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (DaCosta [0027] FIG. 3B is a cross-sectional view of an exemplary surgical cavity exposed to 405 nm excitation light and 572 nm excitation light, and shows the varying depths of penetration of the different wavelengths of excitation light in accordance with the present teachings; [0073] The excitation light source may be configured to provide two or more wavelengths of excitation light. The wavelengths of the excitation light may be chosen for different purposes, as will be understood by those of skill in the art. For example, by varying the wavelength of the excitation light, it is possible to vary the depth to which the excitation light penetrates the surgical bed)

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), further in view of Weigel (U.S. Pub. No. 20210356757 A1) and Faris (U.S. Pub. No. 20190204577 A1).

Regarding to claim 19:

19. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission for eliciting a spectral response, wherein the hyperspectral emission results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.

However Faris teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission for eliciting a spectral response, (Faris [0188] The spatial position p and center wavelength λ of G(a, b) can be used to interpolate a value of (x, y) in the raw hyperspectral data grid, R, using the calculated spatial position and wavelengths from the calibration data. This can be used as the re-sampled point) wherein the hyperspectral emission results in a hyperspectral exposure frame created by the image sensor, (Faris [0082] as fluorophores (or other types of labels) are excited using light sources that have non-uniform intensity patterns, the resulting hyperspectral image reflects the variations in illumination (e.g., is generated using the variation in illumination). In various embodiments, processing circuitry outputs data representative of a quantification of labels in a molecular sample by calibrating illumination of the hyperspectral image using non-uniform intensity patterns attributable to the plurality of light sources (e.g., correcting the non-uniform light intensities using the non-uniform intensity patterns)) and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. (Faris [0088] the imaging apparatus in the present disclosure can be used to perform real-time imaging. Various different research and diagnostics analyses may benefit from real-time imaging. As an example, during minimally invasive surgery, numerous molecules may be monitored at the same time. These measurements can be fluorescent measurements as described above or reflectance or transmission absorption measurements of endogenous or exogenous chromophores. The molecules provide more information about the tissue and may be useful to guide surgical procedures. [0089] figures, FIGS. 1A-1D illustrate example apparatuses for generating a hyperspectral image [0311] FIG. 24 illustrates an example of targets within a molecular sample that are labelled with fluorophores, in accordance with embodiments of the present disclosure. Specifically, FIG. 24 illustrates an example experimental embodiment in which an imaging apparatus is used to perform multiplexed immunofluorescence staining of a breast cancer tissue sample)

The motivation for combining Blanquart_319, Blanquart_783 and Weigel as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783, Weigel and Faris in video/camera technology. One would be motivated to do so, to incorporate the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. This functionality will improve visibility of critical tissue with accuracy.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), further in view of Weigel (U.S. Pub. No. 20210356757 A1) and DiCarlo (U.S. Pub. No.  20220015616 A1).

Regarding to claim 29:

29. Blanquart_319 teach the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, (Blanquart_319 [0098] the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328, if applicable) 
the red chrominance emission, the blue chrominance emission, (Blanquart_319 [0098] the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328, if applicable)

Blanquart_319 do not explicitly teach one or more of a hyperspectral emission, a fluorescence emission, or a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, and the one or more of the hyperspectral emission, the fluorescence emission, or the laser mapping emission can be processed to generate a YCbCr image frame  comprising an overlay of one or more of hyperspectral imaging data, fluorescence imaging data, or laser mapping data.

However DiCarlo teach and one or more of a hyperspectral emission, a fluorescence emission, or a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, (DiCarlo [0040] the multi-sensor camera 515 includes a RGB sensor array where sensors for three different wavelength ranges (R sensors for sensing light in the “red” portion of the visible spectrum, G sensors for sensing light in the “green” portion of the visible spectrum, and B sensors for sensing light in the “blue” portion of the visible spectrum) are arranged in a pattern such as a Bayer pattern. In some cases, the entire array is referred to as an image sensor, whereas the individual sensors in the array are referred to as pixels. The pixels corresponding to the R, G, and B sensors can be substantially identical, with the wavelength-specific sensitivities afforded by corresponding color pixels placed over the individual pixels or sensors) 
and the one or more of the hyperspectral emission, the fluorescence emission, or the laser mapping emission can be processed to generate a YCbCr image frame (DiCarlo [0049] the combiner engine 535 can be configured to combine the outputs of the visible-range image generator 525 and the NIR signal generator 530 by adjusting chrominance values of the corresponding visual representations. the luminance values may be left untouched, for example, to prevent reduction in brightness/quality of the final visual representation. FIG. 8 illustrates example trajectories for adjusting chrominance components (UV) of a two color image (or the approximate full-color image as generated by the visible-range image generator 525) in combining the image with a representation 810 of a NIR signal) comprising an overlay of one or more of hyperspectral imaging data, fluorescence imaging data, or laser mapping data. (DiCarlo [0036] In some implementations, the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG.)

The motivation for combining Blanquart_319, Blanquart_783 and Weigel as set forth in claim 1 is equally applicable to claim 29. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Blanquart_783, Weigel and DiCarlo in video/camera technology. One would be motivated to do so, to incorporate one or more of a hyperspectral emission, a fluorescence emission, or a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission. This functionality will improve image quality.

Allowable subject matter

Regarding to claim 10, 13, 17-18, 20-23, 30 and 32:

Claims 10, 13, 17-18, 20-23, 30 and 32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482